tax_exempt_and_government_entities_division department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date number release date legend org - organization name xx date address - address org address certified mail return receipt dear taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated september 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you have failed to provide information that you are organized and operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net earning inure to the benefit of private shareholders or individuals you did provide information stating that your organization has been inactive since its inception and that there have been no operations or financial activities conducted or planned as such you fail to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service tege eo examinations n 8th street room box richmond virginia eek date taxpayer_identification_number form tax_year s ended - person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_8 a name of taxpayer org ein schedule no or exhibit year period ended 20xx explanation of items department of the treasury - internal_revenue_service legend org organization name xx date county county issue whether org continues to qualify as an organization described under sec_501 due to inactivity facts the org herein referred to as org is recognized as an sec_501 as a type supporting_organization under sec_509 a type supporting_organization is operated supervised or controlled by one or more publicly supported organizations org received its exemption from the internal_revenue_service on september 20xx the articles of incorporation state that the purpose of the organization is to support the org org in its charitable enterprises by accepting donations and acquiring title to real_estate to be used in connection with fulfilling the org ’s mission of advocating for the humane care and welfare of animals and finding a good home for every adoptable pet on the county in addition org shall perform other such support activities as may be from time-to-time appropriate lawful and congruent with the tax-exempt purposes of the org during the conduct of our examination it was determined that org has been inactive since the commencement of its exempt status in 20xx org conducted no exempt_activities it never received or solicited any means of support it had no bank accounts it never formed a governing body and it never provided any support to the org as stated in its articles of incorporation law sec_501 of the code exempts from federal_income_tax organizations which are organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual tax reg sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals tax reg sec_1_501_c_3_-1 states that in organization will be regarded as operated exclusively for one or more purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 tax reg a -4 b states that in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified publicly supported organizations if an organization fails to meet either the organizational or operational_test it can not qualify as a supporting_organization form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer org ein schedule no or exhibit year period ended 20xx explanation of items department of the treasury - internal_revenue_service tax reg a -4 c provides that an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization limit the purposes of such organization to one or more of the purposes set forth in sec_509 do not expressly empower the organization to engage in activities which are not in furtherance of its purposes state the specified publicly supported organizations on whose behalf such organization is to be operated and do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations tax reg a -4 e provides in part that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations only if it engages solely in activities which support or benefit the specified publicly supported organizations revproc_90_27 1990_1_cb_514 date states that a ruling or determination_letter recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the ruling or determination_letter originally was issued enactment of legislation or ratification of a tax_treaty a decision of the united_states supreme court issuance of temporary or final regulations or issuance of a revenue_ruling revenue_procedure or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organizations to which sec_503 applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in cases where a ruling or determination_letter was issued in error or is no longer in accord with the holding of the service when sec_7805 relief is granted see sec_15 and of rev_proc retroactivity of the revocation or modification ordinarily will be limited to a date not earlier than that on which the original ruling or determination_letter is modified or revoked taxpayer’s position the org board has agreed to cease operations of the organization governments position since the organization has remained inactive since its inception it does not meet the operational_test and thus does not qualify for exemption under sec_501 conclusion the organization does not qualify for exemption under sec_501 therefore its tax exempt status should be revoked effective january 20xx org has agreed by signing form_6018 form 886-a rev department of the treasury - internal_revenue_service page -2-
